 348DECISIONS OF NATIONAL LABORRELATIONS BOARDCarpenters Union Local 701, United Brotherhood ofCarpenters&Joiners of America,AFL-CIO;Sequoia District Council of Carpenters,UnitedBrotherhood of Carpenters&Joiners of America,AFL-CIO'andPierceLathing Company2andWood,Wire and Metal Lathers InternationalUnion,Local 83, AFL-CIO .3 Case 20-CD-292June 30, 1970DECISION AND DETERMINATION OFDISPUTEBY CHAIRMAN MILLER AND MEMBERS FANNING ANDBROWNThis is a proceeding under Section 10(k) of theNational LaborRelationsAct, as amended, follow-ing a chargefiled on February 5, 1970," by the Em-ployer, alleging that the Carpenters violated Sec-tion8(b)(4)(D) of the Act by engaging in picketingwith an object of forcingor requiringthe Employerto assigncertain work to employees represented bytheCarpenters,ratherthantoemployeesrepresented by the Lathers.Pursuantto a notice, a hearing was held beforeHearingOfficerMorton H. Orenstein on April 9and 10. Contrary to the contention of the Carpen-ters, all partiesappearing were afforded full oppor-tunity to be heard,to examine and cross-examinewitnesses,and to adduce evidence bearing on theissues.The rulings made at thehearing are freefrom prejudicial errorand arehereby affirmed.Briefswere filed by the Carpenters, the Lathers,and the Employer and have been duly consideredby the Board.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, the Na-tionalLaborRelationsBoard has delegated itspowers in connection with thiscaseto a three-member panel.Upon the entire record in this case, the Boardmakesthe followingfindings:I.THE BUSINESS OF THE EMPLOYERPierce Lathing Company is a California corpora-tion with its main office located in Fresno, Califor-nia. It is engaged in lathing, plastering, and drywallfinishing in the building and construction industryinCalifornia and other States. During the lastcalendar year, the Employer's volume of businesswas approximately $6 million and its purchases ofHerein called Carpenters.'Hereincalled Employergoods and materials from outside the State ofCalifornia were in excess of $50,000.We find that the Employer is engaged in com-merce within the meaning of Section 2(6) and (7)of the Act and that it will effectuate the policies ofthe Act to assert jurisdiction herein.II.THE LABOR ORGANIZATIONS INVOLVEDWe find that the Carpenters and the Lathers arelabor organizations within the meaning of Section2(5) of the Act.III.THE DISPUTEA. The FactsThe Employer in late 1969 or early 1970 wasawarded subcontracts for the following work inconnection with the construction of the Weinstockdepartment store in Fresno, California: Installationof a suspended ceiling system and erection of studsto be used for a plaster or drywall finish.On January 5, 1970, the Employer commencedwork at the construction site and assigned theforegoing tasks to its employees who were membersof the Lathers. On January 15, the general contrac-tor,Johnson& Mapes Construction Company,called a meeting attended by Jack Devlin and MelWard for the contractor, Kenneth L. Matson forthe Employer, Larry Null for the Carpenters, andRobert Dunbar for the Lathers. Null contendedthat the work on the metal stud drywall framingshould be assigned to carpenters. When Matsonstated that the work had been assigned to lathers,Null replied, "I hope you'll find something to hang[the studs] from."On February 3, Null and another representativeof the Carpenters picketed the jobsite with signsreading,"PierceLathingCompanyViolatesDrywall Contract." A work stoppage ensued from 8a.m. to about 10:15 a.m., at which time the picket-ing was discontinued upon the Employer's promisetodiscuss thematterwith the Carpenters onFebruary 5.At that meeting, the Carpentersrenewed its claim and asked the Employer to sign adrywall agreement so that employees representedby the Carpenters could be hired to do the disputedwork. The Employer thereupon refused to complywith these requests.Toward the close of the hearing on April 10, theCarpenters announced that on that day a copy of asettlement agreement, which had been proposed by'Herein called LathersUnless otherwise specified,all dates below are for 1970184 NLRB -No. 37 CARPENTERSUNION LOCAL 701349the Regional Director prior to the hearing, was,after being altered in one respect by the Carpen-ters,5 signed by representatives of the Carpentersand sent to the Regional Director. The Employerand the Lathers then stated that they had notreached any agreement or adjustment with the Car-penters concerning the disputed work.B.Contentionsof thePartiesThe Lathers and the Employer contend that theassignment of the disputed work to lathers was war-ranted by their collective-bargaining agreement,company and area practice, the special skills of thelathers, and the efficiency resulting from the em-ployment of only lathers.The Carpenters refers to its statement on April10 that a hearing was unnecessary because thedispute had been resolved by the settlement agree-ment. The Carpenters now requests the Board toapprove the said settlement agreement. Alternative-ly, the Carpenters, which argues that the record isincomplete, asks that the hearing be reopened toallow witnesses to testify as to "the status quoagreement between the two International Unions,which has a central bearing on this case." However,if the Board concludes that the lathers are entitledto the disputed work, the Carpenters wishes theBoard to restrict its determination to the "in-dividual job and the individual contractor" involvedherein.giving due consideration to various relevant factors.The following are the factors relied on by theparties to the dispute in support of their respectiveclaims:1.Collective-bargaining contractsThe Employer is a party to a collective-bargain-ing agreement between the Lathers and the MasterPlasterers & Lathers Association of Fresno, Tulare,Kings,andMadera Counties. The agreementcovers,inter alia,the installation and erection oflight iron construction and metal studs which are toreceive a drywall finish.The Employer has no current agreement with theCarpenters and has never employed carpenters todo work similar to that which is in dispute. How-ever, the Employer from 1965 to July 31, 1968,was party to a drywall contract with the Carpentersunder which it employed during that period twocarpenters for the limited purpose of setting doorframes.2.Company,area,and industry practiceThe Employer has always used lathers exclusivelyfor installation of ceiling systems and erection ofmetal studs. The record also shows that in thecounties of Fresno, Kings, Tulare, and Maderaabout 85 to 90 percent of the work is performed bylathers.C. Applicability of the StatuteBefore the Board may proceed with a determina-tion of a dispute pursuant to Section 10(k) of theAct, it must be satisfied that there is a reasonablecause to believe that Section 8(b)(4)(D) of the Acthas been violated. The record shows that onFebruary 3 the Carpenters picketed the jobsitebecause the disputed work had not been assigned tocarpenters. The record also shows that a work stop-page took place at that time at the jobsite. Ac-cordingly, we find that there is reasonable cause tobelieve that a violation of Section 8(b)(4)(D) oftheAct has occurred and that the dispute isproperly before the Board for determination underSection 10(k) of the Act.D.Merits ofthe DisputeSection 10(k) of the Act requires the Board tomake an affirmative award of disputed work after3.Employeeskills andefficiency ofoperationThe lathers employed by the Employer are spe-cially trained and are more skilled than carpentersin working with metal and using metal cutting tools.As lathers also perform tasks other than those inquestion,assignmentof the disputed work to car-penterswould be inefficient and uneconomicalbecause it would necessitate the replacement ofone steady crew of lathers by separate crews oflathers and carpenters with intermittent and insuffi-cient work for each.4.Union decisions and agreementsThe Lathers cites the following in support of itsclaim: An agreement of January 14, 1903, betweenits International and that of the Carpenters providesthat the Carpenters will not assert jurisdiction overiron "studding," and the Lathers will not assert ju-risdiction over wood work. A panel headed by John5 Thechange restrictedthe Lathersobligationto refrain from proscribedactivity toindividualsemployed bythe generalcontractor and the Em-ployer. 350DECISIONSOF NATIONALLABOR RELATIONS BOARDT.Dunlop on January 15, 1968, awarded to theLathers work involving ceiling systems.The Carpenters offered no precedent at the hear-ing in support of its claim.However,as indicatedabove, the Carpentersin itsbrief requests theBoard to reopen the hearing to allow it to presentevidence on the status quo agreement between theInternationals of the Carpenters and the Lathers.Assuming, without finding, that the said agreementfavors the claim of the Carpenters," we concludethat the foregoing evidence offered by the Lathersand Carpenters furnishes no controlling basis forresolving the conflicting claims in the instant case.7CONCLUSIONS AT TO THE MERITS OF THE DISPUTE"Upon consideration of all the pertinent factors inthis case, we shall assign the disputed work to thelathers. In so doing, we give weight to the Em-ployer's as well as area practice, the Employer'scollective-bargaining agreement with the Lathers,the special skills of the lathers, and the efficiencyand economy resulting from the Employer's exclu-sive use of the lathers. We therefore conclude thatthe Employer's assignment to the lathers should notbe disturbed."Inmaking this determination, we are assigningthe disputed work to the employees of the Em-ployer who are represented by the Lathers but notto that Union or its members. In the absence ofevidence that the Carpenters made demands forthis type of work assignment on jobsites other thanthe one involved herein, our present determinationis limited to the particular dispute which gave riseto this proceeding.SeeCarpenters District Counselof Denver &Vicinity,AFL-CIO, (J. O.Veteto&Son),146 NLRB 1242.rAccordingly,we deny the request to reopen the hearing.8As the Carpenters did not indicate a willingness to enter a settlementagreement,which it modified,until the close of the hearing and the Em-DETERMINATION OF DISPUTEPursuant to Section 10(k) of the National LaborRelations Act, as amended,and upon the foregoingfindings and the entire record in this proceeding,the National Labor Relations Board makes the fol-lowing Determination of Dispute:1.Lathers employed by Pierce Lathing Com-pany,who are currently represented by Wood,Wire and Metal Lathers International Union, Local83, AFL-CIO, are entitled to perform the disputedwork of installation of suspended ceiling systemsand erection of metal studs to be used for a drywallfinish in the construction of the Weinstock depart-ment store in Fresno,California.2.Carpenters Union Local 701, United Brother-hood of Carpenters&JoinersofAmerica,AFL-CIO,and Sequoia District Council of Carpen-ters,United Brotherhood of Carpenters & Joinersof America,AFL-CIO,are not entitled, by meansproscribed by Section 8(b)(4)(D)of the Act, toforce or require the Employer to assign the abovework to carpenters.3.Within 10 days from the date of this Decisionand Determination of Dispute,the Unions named inparagraph 2, above, shall notify the RegionalDirector for Region 20, in writing,whether or notthey will refrain from forcing or requiring the Em-ployer,bymeansproscribedbySection8(b)(4)(D),to assign the work in dispute to theirmembers rather than those represented by Wood,Wire and Metal Lathers International Union, Local83, AFL-CIO.ployer andthe Lathersrefused tobe parties theretoon the ground that itdid not provide for an adjustment respecting the disputedwork,it remainsour obligation to determine the disputeSeeSeattleandKingCounty Carpenters District andVicinity(GordonBrown,Inc.), 151 NLRB 700